Citation Nr: 0917862	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder of the 
legs, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 
1972.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought on appeal.

By a February 2006 decision, the Board denied the Veteran's 
claim for service connection for a skin disorder of the legs.  
The Veteran appealed that February 2006 decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in an August 2007 Order, the 
Court vacated the Board decision and remanded the claim to 
the Board for readjudication, in accordance with the Joint 
Motion.  In August 2008, the Veteran testified before the 
Board at a hearing held at the RO.  In November 2008, the 
Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran service in Vietnam during the Vietnam era 
and, therefore, is presumed to have been exposed to Agent 
Orange.

2.  The competent medical evidence does not demonstrate that 
the Veteran's skin disorder was incurred in or aggravated by 
his active service or is due to exposure to herbicides during 
his active service.


CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In February 2004, prior to the initial adjudication of the 
claim, and in March 2005, January 2008, and February 2008, 
after the adjudication of the claim, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claim.  He was told that he needed to 
provide the names of persons, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In August 2008, the Veteran 
indicated that he had no additional evidence to submit in 
support of his claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in February 2008 should his service connection claim 
be granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records have been 
requested and obtained.  However, the Veteran has indicated 
that he did not obtain any post-service medical treatment of 
any skin disorder and has neither identified or requested VA 
to obtain any post-service medical records.  The Board finds 
that VA is not obligated to provide an examination in this 
case because the evidence does not establish that the Veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The specified diseases 
include chloracne or other acneform disease consistent with 
chloracne.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
However, even if the Veteran's disease is not subject to the 
presumption, he is not precluded from establishing direct 
service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran's service personnel records reflect service in 
Vietnam from June 1970 to November 1970 and from August 1971 
to March 1972.  Thus, he will be afforded the presumption of 
exposure to herbicides.  However, the competent medical 
evidence is negative for any diagnosis of chloracne or other 
acneform disease consistent with chloracne.  Therefore, the 
presumption of service connection based on exposure to 
herbicide agents does not apply.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a skin disorder of 
the legs on a direct or presumptive basis.

The Veteran's service medical records include a May 1969 
report of medical history at which time the Veteran indicated 
that he either had in the past or currently had a skin 
disease.  However, the May 1969 pre-Army examination report 
reflects a normal clinical evaluation of the skin.  The 
Veteran was treated for a rash on his hand on one occasion in 
September 1969.  However, a June 1972 separation examination 
reflects a normal clinical evaluation of the skin and the 
Veteran denied having any skin disease in the corresponding 
report of medical history.

The Veteran has indicated that he did not seek post-service 
medical treatment for any skin disorder and the record is 
void of any post-service medical records that reflect any 
treatment for the same.

In a February 2004 statement in support of claim, the Veteran 
claimed that he had a rash on his legs to which he applied 
hydrocortisone cream to relieve the itching.  He also 
indicated that he became aware of his skin disorder after his 
incarceration in September 1989.

In the April 2005 substantive appeal and a February 2008 
statement in support of claim, the Veteran explained that his 
claim for service connection for a skin disorder due to 
herbicide exposure, was motivated by a fellow inmate and 
Vietnam Veteran's claim that a similar rash on his legs was 
related to exposure to Agent Orange during service.

In August 2008, the Veteran testified that he had a rash on 
his lower extremities and an occasional rash on his back that 
itched and developed a crust which caused scarring.  He 
testified that he first noticed the rash in either 1974 or 
1975, but further testified that he is not receiving current 
treatment and explained that since he is incarcerated it is 
"fruitless" to complain about the rash.

The Board finds that the post-service medical records do not 
demonstrate that the Veteran has a currently diagnosed skin 
disorder that is related to his service.  The Veteran was 
treated for a skin rash of the hand on one occasion during 
service.  However, there is no post-service medical evidence 
of a diagnosed skin disorder after separation from service.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the 
Veteran testified that it would be "fruitless" to complain 
of a skin disorder during his incarceration, there is no 
indication that he either sought or was denied treatment of a 
skin disorder during his incarceration.

The Board recognizes the Veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently suffers from a skin disorder that is a result of or 
related to his service or to treatment of a rash on his hand 
in service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  There are no post-
service medical records that demonstrate that the Veteran 
currently has a diagnosed skin disorder that is related to 
his service or complaints during service.  In addition, the 
evidence does not show that the Veteran has been diagnosed 
with chloracne other acneform disease consistent with 
chloracne, or that any skin rash was incurred in or 
aggravated by service or is presumed to be the result of 
exposure to herbicides.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder, to include as 
secondary to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


